Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the amendments filed 04/23/2021. Claims 1-10 have been amended, claims 11-13 are new. Claims 1-13 are currently pending.

Claim Objections
The previous objections to claims 4 and 10 have been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (WO 2017196821 Al, herein Cella) in view of Tokuhashi et al (US 20170082986 A1 herein Tokuhashi).
Regarding claim 1, Cella teaches an information processing apparatus for detecting a state of an observation target among a plurality of candidate states (Cella para. [0172] recites the platform 100 may include the local data collection system 102 deployed in the environment 104), the information processing apparatus being coupled to a plurality of sensor terminals each configured to transmit sensor information of the observation target (Cella para. [0174] discloses that the data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors), comprising:
a processor; and a non-transitory storage medium containing program instructions (Cella fig. 14 discloses an embodiment of components and interactions of a data collection architecture corresponding to a computer readable medium), execution of which by the processor causes the information processing apparatus to provide functions of:
a classification device receiving the sensor information from each of at least one of the plurality of sensor terminals (Cella para. [0173] discloses that the model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like. Cella para. [0174] discloses that the data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors (i.e. receiving information from at least one sensor)), and determining the state of an observation target using the sensor information received from a plurality of sensor terminals (Cella para. [0173] discloses that the learning machine may operate on data, initially using a set of rules or elements of a model to provide a variety of outputs, such as classification of data into types (i.e. determining or classifying the state of a target using sensor information), recognition of certain patterns (such as ones indicating the presence of faults, or ones indicating operating conditions, such as fuel efficiency, energy production, or the like));
and calculating a classification result using the received sensor information (Cella para. [0173] discloses that the learning machine may operate on data, initially using a set of rules or elements of a model to provide a variety of outputs, such as classification of data into types (i.e. determining or classifying the state of a target using sensor information), recognition of certain patterns (such as ones indicating the presence of faults, or ones indicating operating conditions, such as fuel efficiency, energy production, or the like)),
wherein the classification device classifies the state of the observation target based on sensor information transmitted by the plurality of sensor terminals based on the transmission control model (Cella para [0175] discloses that the analytic system 4018 uses results from the learning feedback system 4012 for the cognitive input selection systems 4004, 4014 to help configure future data collection (i.e. the classification is based on feedback from a transmission control model) to select that combination in those conditions (allowing other input sources to be de-selected, such as by powering down the other sensors)).
However, Cella does not explicitly teach a transmission control model constructing device determining a necessity for transmitting sensor information for each of the sensor terminals by checking whether or not the sensor information from each of the sensor terminals is transmitted, and calculating a classification result using the received sensor information, determining a reward based on classification ratios for the plurality of candidate states and the plurality of sensor terminals, and a communication cost for each of the plurality of sensor terminals, calculating a value function based on the plurality of candidate states and the 
Tokuhashi teaches a transmission control model constructing device determining a necessity for transmitting sensor information for each of the sensor terminals (para. [0086] recites that policies in the acquisition frequency determining policy 33 are set so that the acquisition frequencies 332 to 334 are lower when the differential value 331 between an actually measured value and a predicted value is smaller (when the differential value is closer to a reference value, which is a differential of 0). This ensures less traffic by setting a low acquisition frequency when the electric power value changes gradually and more precise detection of changes in electric power value by setting a high acquisition frequency when the electric power value changes rapidly (i.e. determining the necessity of sensor information transmission)) by checking whether or not the sensor information from each of the sensor terminals is transmitted (fig. 11 step S200 and para. [0094] recite that the frequency setting unit 37 acquires the actually measured value S'n (i.e. information has been transmitted from a sensor). Specifically, the frequency setting unit 37 refers to the building management table 32 to acquire the actually measured value S'n of the sensor Sn that has been recorded in step S115 of fig. 10), 
determining a reward based on classification ratios for the plurality of candidate states and the plurality of sensor terminals (fig. 11 and para. [0106] recite that the comparison unit 39 acquires the ratio of the actually measured value S'n to the predicted value S"n based on the actually measured value S'n and the predicted value S"n that have been used in Step S235, and stores the ratio as the differential value 3291 of the comparison result information 329 of the sensor Sn (Examiner’s Note: Tokuhashi does not disclose state classification specifically, but describes a ratio between a measured value and a predicted value for a given state. Cella para. [0173] discloses state classification)), and a communication cost for each of the plurality of sensor terminals (fig. 2-3 and para. [0050] recite fig. 2 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired frequently. Fig. 3 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired infrequently (i.e. a communication cost for the plurality of sensors)), 
calculating a value function based on the plurality of candidate states and the reward, and thereby constructing a transmission control model (fig. 11 (specifically steps 210, 220, and 225) discloses calculating an predicted value indicating how often sensor information is acquired from the each of the plurality of sensors), 
and transmitting the transmission control model to the plurality of sensor terminals (fig. 12 and para. [0122] recite in the case where the sensor Sn is a device sensor, the frequency setting unit 37 sets the acquisition frequency determined for the sensor Sn to the acquisition frequency 323 of the sensor Sn. In the case where the sensor Sn is a subordinate distribution board sensor, the frequency setting unit 37 sets the acquisition frequency determined for the sensor Sn to the acquisition frequency 323 of the sensor Sn, and sets the acquisition frequency determined for the selected device sensors to the acquisition frequency 323 of each of the selected device sensors (i.e. the transmission control model is transmitted to the plurality of sensors)).


Regarding claim 2, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1, wherein the transmission control model constructing device (Cella para. [0175] discloses the analytic system 4018) determines the necessity for transmitting the sensor information for each sensor terminal by reinforcement learning (Cella para. [0172] discloses that the local data collection system 102 deployed in the environment 104 may use machine learning to perform a plurality of machine learning tasks by machine learning systems, such as reinforcement learning).
Regarding claim 3, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1, wherein the value function is calculated by reinforcement learning (Tokuhashi para. [0147] recites that the comparison unit 39 accumulates, for each sensor number, the differential value between an actually measured value and a predicted value which is calculated in Step S235 in the storage 31 as history separate from the comparison result information 329 of the building management table 32. The comparison unit 39 calculates in Step S245 an average value (for example, moving average) of differential values based on the differential value of the sensor Sn acquired in Step S235 and the history of differential values of the sensor Sn accumulated in the storage 31. The comparison unit 39 stores the average value as the comparison result information 329 in the building management table 32 (Examiner’s Note: calculating the value function based on cumulative historical data would be obvious to one of ordinary skill as a form of reinforcement learning. However, Cella para. [0172] also discloses that the local data collection system 102 deployed in the environment 104 may use machine learning to perform a plurality of machine learning tasks by machine learning systems, such as reinforcement learning)).
Regarding claim 4, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1, wherein the transmission control model constructing device (Cella para. [0175] discloses the analytic system 4018) determines the necessity for transmitting the sensor information for each sensor terminal based on the probability corresponding to a value function (Tokuhashi para. [0102] discloses calculating a predicted value for each sensor), which is calculated by reinforcement learning (Tokuhashi para. [0147] recites that the comparison unit 39 accumulates, for each sensor number, the differential value between an actually measured value and a predicted value which is calculated in Step S235 in the storage 31 as history separate from the comparison result information 329 of the building management table 32. The comparison unit 39 calculates in Step S245 an average value (for example, moving average) of differential values based on the differential value of the sensor Sn acquired in Step S235 and the history of differential values of the sensor Sn accumulated in the storage 31. The comparison unit 39 stores the average value as the comparison result information 329 in the building management table 32 (Examiner’s Note: calculating the value function based on cumulative historical data would be obvious to one of ordinary skill as a form of reinforcement learning. However, Cella para. [0172] also discloses that the local data collection system 102 deployed in the environment 104 may use machine learning to perform a plurality of machine learning tasks by machine learning systems, such as reinforcement learning)).
Regarding claim 5, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 3, wherein the transmission control model constructing device (Cella para. [0175] discloses the analytic system 4018) approximates the value function (Tokuhashi fig. 11 (specifically steps 210, 220, and 225) discloses calculating a predicted value indicating how often sensor information is acquired from the each of the plurality of sensors) by using a neural network (Cella para. [0172] discloses that an artificial neural network may be used).
Regarding claim 6, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 5, wherein the transmission control model constructing device (Cella para. [0175] discloses the analytic system 4018) approximates the value function by inputting the sensor information of and information of, each sensor terminal (Tokuhashi fig. 11 (specifically steps 210, 220, and 225) discloses calculating a predicted value indicating how often sensor information is acquired from the each of the plurality of sensors (i.e. approximates a value function based on sensor information)) that transmits the sensor (Cella para. [0172] discloses that an artificial neural network may be used).
Regarding claim 7, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1, wherein the plurality of sensor terminals include a plurality of types of sensors (Tokuhashi fig. 1 and para. [0038] recite that the device sensor 111 is, for example, a sensor that measures the temperature of the facility equipment 110, a current sensor that measures a current flowing in the facility equipment 110, a voltage sensor that measures a voltage applied to the facility equipment 110, an electric power sensor that measures the power consumption of the facility equipment 110, or an infrared sensor that detects an object inside the building B. The sensors 101, 102, and 111 are not limited to the sensor types given above (i.e. a plurality of types of sensors)), the transmission control model constructing device determines the necessity for transmission of transmitting the sensor information for each of the sensor terminals (Tokuhashi fig. 5 and para. [0075] recite that the sensor information acquiring unit 36 acquires sensor information from the respective sensors at frequencies that are indicated by the acquisition frequency 323 set in the building management table 32 (i.e. the sensors transmit information when the transmission control model determines it is necessary)) and determines the type of each sensor (Tokuhashi para. [0110] recites that because a prediction tolerance range can be set on a sensor-by-sensor basis, flexible monitoring control can be accomplished by, for example, setting the prediction tolerance range of a sensor based on the layer to which the sensor belongs or the type of the sensor (i.e. the transmission control model determines the type of sensor))
Regarding claim 8, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1, wherein the communication cost includes at least one of a data amount of the sensor information transmitted from the sensor terminals (Cella para. [0173] discloses that the model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like) and a power consumption of the sensor terminals related to the transmission of the sensor information (Cella para [0175] discloses that performance parameters may relate to overall system metrics (such as financial yields, process optimization results, energy production or usage, and the like), analytic metrics (such as success in recognizing patterns, making predictions, classifying data, or the like) and local system metrics (such as bandwidth utilization, storage utilization, power consumption, and the like). Tokuhashi fig. 2-3 and para. [0050] recite fig. 2 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired frequently. Fig. 3 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired infrequently (i.e. a communication cost for the plurality of sensors)). 
Regarding claim 9, Cella teaches an information processing method (Cella para. [0173] recites methods and systems are disclosed herein for cloud-based, machine pattern recognition based on fusion of remote, analog industrial sensors) of an information processing apparatus for detecting a state of an observation target among a plurality of candidate states, the information processing apparatus being coupled to a plurality of sensor terminals each configured to transmit sensor information of the observation target (Cella para. [0174] discloses that the data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors), comprising:
receiving, by the information processing apparatus, the sensor information from each of at least one of the plurality of sensor terminals (Cella para. [0173] discloses that the model may be refined by feeding in data from sensors disposed in the environment of a machine, in the machine, and the like. Cella para. [0174] discloses that the data collection system 102 may include onboard sensors and may take input, such as through one or more input interfaces or ports 4008, from one or more sensors (i.e. receiving information from at least one sensor)), and determining the state of an observation target using the received sensor information received from a plurality of sensor terminals (Cella para. [0173] discloses that the learning machine may operate on data, initially using a set of rules or elements of a model to provide a variety of outputs, such as classification of data into types (i.e. determining or classifying the state of a target using sensor information), recognition of certain patterns (such as ones indicating the presence of faults, or ones indicating operating conditions, such as fuel efficiency, energy production, or the like));
and calculating a classification result using the received sensor information (Cella para. [0173] discloses that the learning machine may operate on data, initially using a set of rules or elements of a model to provide a variety of outputs, such as classification of data into types (i.e. determining or classifying the state of a target using sensor information), recognition of certain patterns (such as ones indicating the presence of faults, or ones indicating operating conditions, such as fuel efficiency, energy production, or the like)),
(Cella para [0175] discloses that the analytic system 4018 uses results from the learning feedback system 4012 for the cognitive input selection systems 4004, 4014 to help configure future data collection (i.e. the classification is based on feedback from a transmission control model) to select that combination in those conditions (allowing other input sources to be de-selected, such as by powering down the other sensors)).
However, Cella does not explicitly teach determining, by the information processing apparatus, the necessity for transmitting the transmission of sensor information for said each sensor terminal to the information processing apparatus based on communication cost of sensor information and classification accuracy related to the observation target, by checking whether or not the sensor information from each of the sensor terminals is transmitted and calculating a classification result using the received sensor information, determining a reward based on classification ratios for the plurality of candidate states and the plurality of sensor terminals, and a communication cost for each of the plurality of sensor terminals, calculating a value function based on the plurality of candidate states and the reward, and thereby constructing a transmission control model, and transmitting the transmission control model to the plurality of sensor terminals.
Tokuhashi teaches determining, by the information processing apparatus, the necessity for transmitting the transmission of sensor information for said each sensor terminal to the information processing apparatus (para. [0086] recites that policies in the acquisition frequency determining policy 33 are set so that the acquisition frequencies 332 to 334 are lower when the differential value 331 between an actually measured value and a predicted value is smaller (when the differential value is closer to a reference value, which is a differential of 0). This ensures less traffic by setting a low acquisition frequency when the electric power value changes gradually and more precise detection of changes in electric power value by setting a high acquisition frequency when the electric power value changes rapidly (i.e. determining the necessity of sensor information transmission)) based on communication cost of sensor information (fig. 2-3 and para. [0050] recite fig. 2 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired frequently. Fig. 3 is a graph for showing transitions in power consumption that are observed when the sensor information is acquired infrequently (i.e. a communication cost for the plurality of sensors)) and classification accuracy related to the observation target (fig. 11 and para. [0106] recite that the comparison unit 39 acquires the ratio of the actually measured value S'n to the predicted value S"n based on the actually measured value S'n and the predicted value S"n that have been used in Step S235, and stores the ratio as the differential value 3291 of the comparison result information 329 of the sensor Sn (Examiner’s Note: Tokuhashi does not disclose state classification specifically, but describes a ratio between a measured value and a predicted value in order to predict the accuracy of a given sensor state. Cella para. [0173] discloses state classification)), by checking whether or not the sensor information from each of the sensor terminals is transmitted (fig. 11 step S200 and para. [0094] recite that the frequency setting unit 37 acquires the actually measured value S'n (i.e. information has been transmitted from a sensor). Specifically, the frequency setting unit 37 refers to the building management table 32 to acquire the actually measured value S'n of the sensor Sn that has been recorded in step S115 of fig. 10),
determining a reward based on classification ratios for the plurality of candidate states and the plurality of sensor terminals, and a communication cost for each of the plurality of sensor terminals (fig. 11 and para. [0106] recite that the comparison unit 39 acquires the ratio of the actually measured value S'n to the predicted value S"n based on the actually measured value S'n and the predicted value S"n that have been used in Step S235, and stores the ratio as the differential value 3291 of the comparison result information 329 of the sensor Sn (Examiner’s Note: Tokuhashi does not disclose state classification specifically, but describes a ratio between a measured value and a predicted value for a given state. Cella para. [0173] discloses state classification)),
calculating a value function based on the plurality of candidate states and the reward, and thereby constructing a transmission control model (fig. 11 (specifically steps 210, 220, and 225) discloses calculating an predicted value indicating how often sensor information is acquired from the each of the plurality of sensors), and
transmitting the transmission control model to the plurality of sensor terminals (fig. 12 and para. [0122] recite in the case where the sensor Sn is a device sensor, the frequency setting unit 37 sets the acquisition frequency determined for the sensor Sn to the acquisition frequency 323 of the sensor Sn. In the case where the sensor Sn is a subordinate distribution board sensor, the frequency setting unit 37 sets the acquisition frequency determined for the sensor Sn to the acquisition frequency 323 of the sensor Sn, and sets the acquisition frequency determined for the selected device sensors to the acquisition frequency 323 of each of the selected device sensors (i.e. the transmission control model is transmitted to the plurality of sensors)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by integrating the frequency setting methods from Tokuhashi with the learning feedback and analytic systems from Cella. As noted in Cella para. [0175], the analytic system 4018 uses information from a learning feedback system to configure future data collection but does not explicitly use classification ratios and a communication cost to do so. Tokuhashi and Cella are both directed to optimizing sensor transmission, so one of ordinary skill would obtain a more accurate classification of a target state by implementing the steps to calculate a predicted value from Tokuhashi into the reinforcement learning from Cella.

Claim 10 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 9. The only difference is that claim 10 requires a non-transitory computer-readable storage medium (Cella fig. 14 discloses an embodiment of components and interactions of a data collection architecture corresponding to a computer readable medium). Therefore, claim 10 is rejected for the same reasons as claim 9.
	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al (WO 2017196821 Al, herein Cella) in view of Tokuhashi et al (US 20170082986 A1, herein Tokuhashi) as applied to claims 1-10 above, and further in view of Herbeck et al (US 9959124 B1, herein Herbeck).
Regarding claim 11, the combination of Cella and Tokuhashi teaches the information processing apparatus according to claim 1.
However, the combination of Cella and Tokuhashi does not explicitly teach that the plurality of candidate states include a processing state, a waiting state, and a power-off state.
Herbeck teaches that the plurality of candidate states include a processing state, a waiting state (fig. 3 and col 12, lines 10-12 recite that the states include a wait state 305, a capture state 304, a process state 303, a memory access state 302, and an SOC on state 301 (i.e. candidate states include a waiting state and a processing state)), and a power-off state (fig. 4 and col. 15, lines 16-18 recite that the off state 404 may be the state in which all power to the SOC (system on a chip) 100 is off, such as when the device including the SOC 100 is completely off (i.e. candidate states include a power-off state)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these teachings by including the candidate states from Herbeck in the analytic system from Cella as modified by Tokuhashi. Herbeck, Cella, and Tokuhashi are analogous art because all three are directed to methods of conserving energy from a device. One of ordinary skill would benefit from explicitly including these candidate states into the system from Cella as modified by Tokuhashi in order to limit the power consumption of a sensor when it is determined that that sensor only needs to transmit information occasionally.

Claim 12 is a method claim and its limitation is included in claim 11. Claim 12 is rejected for the same reasons as claim 11.
Claim 13 is a non-transitory computer-readable storage medium claim and its limitation is included in claim 11. Claim 13 is rejected for the same reasons as claim 11.

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered.
In light of the amendments made to claims 1-10 and Applicant’s argument (page 11, paragraph 3 though page 12, paragraph 2) that the amended claims include additional elements which provide an inventive concept that overcomes the judicial exception, Applicant’s argument is considered persuasive and the 101 rejection to claims 1-10 is withdrawn.
In light of the amendments made to claims 1-10 and Applicant’s argument (page 12, paragraph 3), Applicant’s argument is considered persuasive and claim 1 is no longer considered to invoke 112(f).
In light of the amendments made to claims 1-10 and Applicant’s argument (page 13, paragraph 2 – page 14, paragraph 4) showing the specific structure of the classification device, Applicant’s argument is considered persuasive and the 112(a) rejection to claims 1-8 is withdrawn.
In light of the amendments made to claims 1-10 and Applicant’s argument (page 15, paragraph 2) showing that claim 1 no longer invokes 112(f) and the support for the classification device on pages 13-14, Applicant’s argument is considered persuasive and the 112(b) rejection for claims 1-8 is withdrawn.
In light of the amendments made to claims 1-10 and new claims 11-13, Applicant has argued (pages 15-18) that the prior art does not teach the amended features. Applicant’s argument is not persuasive and the rejection has been modified in light of the amendments.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH M FEITL whose telephone number is (571)272-8350. The examiner can normally be reached on M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/L.M.F./             Examiner, Art Unit 2121 




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121